Case: 4:18-cv-00232-JAR Doc. #: 38 Filed: 11/13/18 Page: 1 of 1 PageID #: 143




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


AMBER HUBBARD and                 )
SIEADAH FARMER, individually and on
                                  )
behalf of others similarly situated,
                                  )
                                  )
       Plaintiffs,                )
                                  )
    v.                            )                    Case No. 4:18-CV-00232 JAR
                                  )
SCHAEFFER AUTOBODY CENTERS, INC., )
                                  )
       Defendant.                 )

                                         ORDER

       IT IS HEREBY ORDERED that the parties’ Joint Motion for Final Approval of

Settlement (Doc. No. 36) is set for hearing on Wednesday, December 12, 2018 at 11:00 a.m.

in Courtroom 12N.



Dated this 13th day of November, 2018.

                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                           1
